Title: To George Washington from the Board of War, 14 August 1780
From: Board of War
To: Washington, George


					
						Sir
						War Office [Philadelphia] Augt 14. 1780
					
					The Board do themselves the Honor to inclose you some papers relative to the annexing Porters, Jones, Lees and the Company late Corens to the regiment of Col. Procter. The Board would be glad Your Excellency would be pleased to arrange them in such manner as you think proper, under the powers delegated to you by Congress. If however you should think proper to decline it from any reasons which the Board are unacquainted with, they will be obliged to you for your Ideas on the Subject to enable them to report to Congress.
					The Board beg leave to inform you that they have furnished the Delaware Regiment of new levies, with Arms and Accoutrements at this place—As they understand they are inlisted for a short Period they beg leave to submit to your Excellency the propriety of calling upon them for those Arms and Accoutrements before they leave Camp on their Return.
					Your Excellency will be pleased to return the Papers when you have no longer Occasion for them. I have the honor to be with the highest respect Yr Most Obedt Servt
					
						By order.Willm Grayson.
					
				